Citation Nr: 1545342	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  05-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to the service-connected right shoulder disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1971 to September 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2006, a travel board hearing was held in Portland, Oregon before a Veterans Law Judge (VLJ) who is no longer a member of the Board.  In December 2012, the Veteran's attorney waived an additional Board hearing.  A transcript of the hearing is associated with the Veteran's claims file.

In an August 2011 decision, the Board denied service connection for posttraumatic stress disorder (PTSD) and service connection for fibromyalgia; the Board also granted an initial rating of 30 percent for the service-connected right shoulder disability prior to April 28, 2010 and denied an initial rating in excess of 40 percent for the right shoulder disability from April 28, 2010.  The Veteran appealed the August 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2012, the Court affirmed the Board's denial of service connection for PTSD and set aside and remanded the parts of the Board decision that denied service connection for fibromyalgia and determined that referral for extraschedular consideration for the right shoulder disability rating is not warranted.  

In July 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in rheumatology.  In September 2013, the requested VHA opinion was incorporated into the record, and the Veteran and his accredited representative were provided with a copy of the VHA opinion.  In February 2014, the Veteran through his accredited representative submitted a rebuttal to the September 2013 VHA medical opinion.  In a July 2014 decision, the Board denied service connection for fibromyalgia and entitlement to referral for an extraschedular rating for the right shoulder disability.

In July 2014, the Board also took jurisdiction of the claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); and remanded that claim for further development.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on VBMS and the "Virtual VA" system to ensure a complete assessment of the evidence.

The VBMS e-folder includes additional medical evidence which was not of record at the time of issuance of the most recent SSOC; however, this evidence is accompanied by a waiver Agency of Original Jurisdiction (AOJ) consideration of these records.  See 38 C.F.R. § 20.1304 (2015).  The issue of entitlement to service connection for fibromyalgia has again been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the matters, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According the October 2014 claim for TDIU, the Veteran contends that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected right shoulder condition.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Here, the Veteran is currently service-connected for right shoulder chronic rotator cuff impingement and tendonitis with degenerative arthritis, rated as 40 percent disabling.

If, as here, the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extraschedular basis. 38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

The evidence regarding the Veteran's employability is mixed.  As noted above, in July 2014, the Board remanded the claim for entitlement to TDIU for further development.  An opinion was obtained in December 2014 wherein the VA examiner opined that it is as likely as not (50 percent or greater probability) that this veteran is able to secure (obtain) or to follow (maintain) substantially gainful employment within the functional limitations described, noting that the significantly impaired right upper extremity function permits some work as a broadcast journalist and some office work with appropriate accommodation of his right shoulder physical disabilities.

However, the AOJ also associated Social Security Administration (SSA) records wherein it was determined that the Veteran suffers from "severe" impairments to include degenerative disc disease, status post multiple L3-4 and L4-5 surgeries, spondylolisthesis, hemorrhoids status post surgery, hearing loss, fibromyalgia, degenerative change of the right AC joint, an anxiety disorder, and a personality disorder.  It was also determined that the Veteran retains the following residual functional capacity: he is able to lift/carry 10 pounds, to sit for 20 minutes at a time, and to stand or walk for two hours of an 8 hour day.  He can stand 15 minutes at a time.  He can occasionally climb ramps or stairs, balance, stoop, kneel, crouch, and crawl.  He is unable to tolerate rapid or unanticipated changes in the work setting.  He would have difficulty with urgent deadlines.  He is limited to only occasional and superficial public contact.  These restrictions were determined to be consistent with less than the full range of sedentary work.  It was also determined that the Veteran is unable to perform the requirements of his past relevant work, and based on an exertional capacity for sedentary work, and other factors, the Veteran was determined to have been under a disability for Social Security purposes since July 2003.  

Although not determinative, the SSA disability benefits support the credibility of his Veteran's statements that he is not able to work.  The Board acknowledges that the SSA disability determination was made with regard to disabilities that are both service-connected and not service-connected.  However, it appears that the VA examiner did not take the SSA disability determination into consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the December 2014 VA examiner or, if the December 2014 VA examiner is unavailable, to another suitably qualified VA examiner to evaluate the effect of Veteran's service-connected right shoulder chronic rotator cuff impingement and tendonitis with degenerative arthritis on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from the Veteran's service-connected disability.

The entire claims file, and this REMAND must be made available for review.

The examiner should specifically consider and discuss the examination report and opinion regarding residual functional capacity noted in the SSA determination.

The opinion must be provided without consideration of the Veteran's age.  The existence or degree of nonservice-connected disabilities should be disregarded. 

A rationale must be provided for the opinion provided. 

2.  After ensuring that the above development is completed and that the addendum opinion is adequate, the AOJ should refer the Veteran's TDIU claim to the Director of Compensation Service, for extra-schedular consideration.  A copy of the Director's decision must be included in the claims file.  Thereafter, the AOJ must implement the determinations of the Director of Compensation Service, if so warranted.

3.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




